DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the RCE filed on 12/2/2020.
Claims 1, 5-7, 12-15, 18, 19, 21, 22, and 25-33 have been amended.
Claims 3, 4, and 17 have been cancelled.
Claims 1-2, 5-16, and 18-33 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 

Claim Objections

Claims 1-2, 5-16, and 18-33 are objected to because of the following informalities:  The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.



 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-16, and 18-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claim 1), system (claim 31), and computer program product (claim 33). Thus the claimed subject matter falls within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered individually and as an ordered combination, embody certain methods of organizing human activities. Particularly the claims are directed commercial interactions in the form of advertising, marketing or sales activities and behaviors. The claims seek to improve/optimize advertisement performance by receiving a decision rule for allocating different variations of content to different target feature groups. The campaign is run and recommendations of target features for the content variations are made based on calculations regarding performance outcomes. The process can be repeated based on the recommendation or the recommendation can be implemented. The claims recite a manner of calculating a set of sequential adjustments of decision rules designating content variations to target entities (see spec page 1 lines 13-16). Further, applicant’s alleged reduction of computational resources by analyzing a reduced number of combinations is not represented in the claims in any meaningful way. As best the examiner can tell from applicant’s specification this is little more than choosing which features the user is interested in and analyzing them as opposed to analyzing every feature imaginable. This limitation as presently constructed appears to be little more than an arbitrary design choice in which a user can choose to analyze as many or as few variables as they want. The computer still functions in the exact same manner regardless of the number of features being 
The following limitations, considered individually and as an ordered combination, are considered as merely descriptive of abstract ideas:
receiving a set of at least one decision rule defining a distribution of a plurality of variations of content at least one visual element for presentation to each one of a plurality of end users amongst a plurality of target entities associated with a plurality of target entity features;  designating each of said plurality of content variations of the at least one visual element to a respective cluster of target entities that are compliant with at least one defined target entity feature of said plurality of target entity features according to the set of at least one decision rule; collecting a plurality of indications each indicative of whether or not members each of the target entities of the respective cluster interacted with the content presented to the respective end users based on designation of the plurality of variations by execution of the at least one received decision rules; calculating for a reduced set of combinations of a total number of possible combinations of variations of the at least one visual element and target entities, at least one performance outcome based on an analysis of the collected plurality of indications of whether or not members each of the target entities interacted with the at least one content presented to the respective end users; wherein the at least one performance outcome is indicative of probability of the respective target entity defined by the set of at least one decision rule interacting with the content; calculating at least one sequential adjustment of the received set of at least one decision rule, wherein the sequential adjustment is based on at least one target entity feature, and wherein each sequential adjustment is computed according to an analysis of a predicted performance outcome indicative of respective target entities interacting with content calculated based on assigning at least one other one of the plurality of variations to respective target entities according to an adjusted set of decision rules, and wherein each sequential adjustment includes at least one alternative decision rule designating at least one alternative variation of at least one visual element to a respective cluster of target entities that are compliant with at least one entity feature; generating an administrative presentation comprising a predefined number of recommendations for selecting one recommendation, the recommendations presented for implementing at least one of (i) the at least one sequential adjustment for assigning the at least one of the other plurality of variations of the at least one visual element to respective target entities according to the adjusted set of decision rules for obtaining at least one performance outcome therefrom, and (ii) the at least one alternative variation of the at least one visual element to a respective cluster of target entities that are compliant with at least one entity feature for obtaining at least one performance outcome therefrom;  receiving a selection of a recommendation of the presented predefined number of recommendations, said selection is one of a first type of selection and a second type of selection, upon identification of said first type of selection, iterating said designating, said calculating for the reduced set of combination, said calculating at least at least one sequential adjustment, said generating and said presenting based on the selected recommendation; wherein the presented recommendation of the at least one sequential adjustment includes the at least one target entity feature with which the cluster of target entities defined by the at least one sequential adjustment is compliant, and at least one alternative decision rule including at least one variation designated to respective clusters of target entities;
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the additional elements of a hardware processor of a computing device, non-transitory memory, a network, client terminal, The processor, non-transitory memory, network, administrative client terminal, webpage GUI with interactive element (i.e. able to be clicked), end-user client terminals accessing a webpage hosted by a server, and an administrative GUI with selections made via a click amount to no more than instructions to apply the abstract idea on a computer, using the computer as a tool. Further, the processor, non-transitory memory, network, administrative client terminal, webpage GUI with interactive element (i.e. able to be clicked), end-user client terminals accessing a webpage hosted by a server, and an administrative GUI with selections made via clicks provide no more than a general link to a particular technological environment or field of use (i.e. internet advertising environment).  Further, collecting website interaction information, i.e. such as clicks is extra solution activity of data gathering. As a result the additional elements do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements merely act to apply the abstract idea on a computer and provide no more than a general link to a particular technological environment (i.e. internet advertising). Mere instructions to apply an exception using generic computer 
Further, the dependent claims when considered individually and as an ordered combination, do not provide practical application or an inventive concept. Claims 2,5-8, 10, 12-15, and 18-30 provide no additional elements and merely act to further narrow aspects of the abstract idea. Claim 9 includes a speaker, claim 11 includes means for digital presentation of content (email, sms, push message), and claim 16 provides input via a click. The additional elements provide no more than a general link to a particular technological environment or field of use (i.e. online advertising environment). As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 6, 15, 16, 18, 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) and in further view of Garg et al (US 2017/0293944)


As per claims 1, 31, and 33:

Gerace teaches computer implemented method, system, and computer program product for dynamic generation of a graphical user interface (GUI) of a web page for increasing likelihood of an entity accessing the web page interacting with at least one interactive element of the web page presented on an end-user client terminal accessed by an entity meeting at least one entity feature, by reducing computational load from a hardware processor calculating a setoff sequential adjustments of decision rules designating variations to target entities, by reducing a number of analyzed combinations comprising: executing a code by at least one hardware processor of a computing device, for; comprising: a non-transitory memory having stored thereon a code for execution by at least one hardware processor of a computing device, the code comprising; (the preamble is considered as intended use and thus has no patentable weight, see MPEP 2111.02 II;) receiving, via a network, from an administrative client terminal, a set of at least one decision rule defining a distribution of a plurality {of advertisements} that includes at least one interactive element for dynamic generation of a webpage for presentation on each one of a plurality of end-user client terminals amongst a plurality of target entities associated with a plurality of target entity features using end-user client terminals accessing the web page hosted by a server (C12L12-64, Cl5L26-C16L2, Cl8L13-27 Advertisers provide advertisements and the demographic group pre-requested by the advertiser to be shown the advertisement (target entity features) The examiner interprets the interactive element to be the clickable advertisements. The {…} indicate a modification to the claim language to show what is expressly taught by Gerace. Limitations regarding variations that include a visual element will be addressed below.) designating each of said plurality of {advertisements} that includes the at least one interactive element to a respective cluster of target entities that are compliant with at least defined target entity feature of said plurality of target entity features (C15L21-49 Also main routine 39 selects and includes advertisements on the newly assembled page/screen view at server 27. Main routine 39 accomplishes that by (i) determining, for each Ad Package Object 33b, if the advertisements there are appropriate for the user and (ii) ranking all appropriate advertisements. To determine appropriateness, for each ad placed by a sponsor, the sponsor weights demographic and psychographic criteria by importance and identifies which terms are required. The sponsor then gives a minimum total weight required for a user to see the ad series. The weighted criteria and indications of required terms and minimum total weight are recorded in Ad Series Objects 33c (FIG. 5c).) collecting, via a network, a plurality of indications each indicative of whether or not members each of the target entities of the respective cluster interacted with the at least one interactive element of the GUI of the web page presented on respective end-user client terminals based on designation of the plurality of variations by execution of the at least one received decision rule (C2L32-42; C12L29-44; The program tracks the numbers of hits (impressions), click throughs, and purchases made through clicking on the provided advertisements. The ads are served by targeting demographic and psychographic profiles of users.) calculating, for a reduced set of combinations of a total number of possible combinations of variations {…} and target entities, at least one performance outcome based on an analysis of the data collected plurality of indications indication of whether or not members each of the target entities interacted with the at least one interactive element of the GUI of the web page presented on respective end-user client terminals  (C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest other demographic characteristics that are important characteristics with regard to click through and conversions.) wherein the at least one performance outcome is indicative of probability of the respective target entity defined by the set of at least one decision rule interacting with the at least one interactive element of the GUI of the web page(C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest other demographic characteristics that are important characteristics with regard to click through and conversions. Thus the additionally suggested variables indicate a higher likelihood of interacting with the advertisement. ) calculating, at least one sequential adjustment of the received set of at least one decision rule, wherein the sequential adjustment is based on at least one target entity feature, and wherein each sequential adjustment is computed according to an analysis of a predicted performance outcome indicative of respective target entities interacting with the at least one interactive elements calculated based on assigning at least one other one of the plurality of variations to respective target entities according to an adjusted set of decision rules, and wherein each sequential adjustment includes at least one alternative decision rule designating at least one alternative variation {…} that includes the at least one interactive element to a respective cluster of target entities that are compliant with at least one entity feature (C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest to the advertiser other demographic characteristics that are important characteristics with regard to click through and conversions. The indicate a modification to the claim language. The variations of the visual elements will be address below by Axe.) generating an administrative presentation comprising a graphic user interface (GUI) presenting a predefined number of recommendations {…} , the recommendations presented in the GUI {being} at least one of: i) the at least one sequential adjustment for assigning the at least one of the other plurality of variations of the at least one visual element of the GUI of the web page that includes the at least one interactive element to respective target entities according to the adjusted set of decision rules for obtaining at least one performance outcome therefrom, and (ii) the at least one alternative variation of the at least one visual element of the GUI of the web that includes the at least one interactive element to a respective cluster of target entities that are compliant with at least one entity feature for obtaining at least one (C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest to the advertiser other demographic characteristics that are important characteristics with regard to click through and conversions. ) wherein the presented recommendations of the at least one sequential adjustment includes the at least one target entity feature with which the cluster of target entities defined by the at least one sequential adjustment is compliant, and at least one alternative decision rule including at least one content variation designated to respective clusters of target entities (C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest to the advertiser other demographic characteristics that are important characteristics with regard to click through and conversions. )
	Gerace does not expressly teach variations of visual elements of the GUI.
Axe teaches {rules for} defining a distribution of a plurality of variations of at least one visual element of the GUI (paragraph [0027], [0042], [0044], [0051], [0055], [0058], [0059], [0060], [0065], [0066] Advertisements are created from seed content which include various sizes, colors, fonts, brightness etc. The advertisements are distributed to a variety of different pages to determine which ad configurations perform best in accordance with various targeting criteria. For example, Honda may have one advertising campaign for its automotive line, and a separate advertising campaign for its motorcycle line. The campaign for its automotive line may have one or more ad groups, each containing one or more ads. Each ad group may include targeting information (e.g., a set of keywords, a set of one or more topics, geolocation information, user profile information, etc.), and price information (e.g., a maximum cost or offer per selection, a maximum cost or offer per conversion, a cost or offer per selection, a cost or offer per conversion, etc.). Alternatively, or in addition, each ad group may include an average cost (e.g., average cost per selection, average cost per conversion, etc.) designating each of a plurality of said variations of the at least one visual element of the GUI to a respective cluster of target entities that are compliant with at least one defined target entity feature of said plurality of target entity features according to the set of at least one decision rule (paragraph [0027], [0042], [0044], [0058], [0059], [0060], [0065], [0066] Advertisers can set targeting criteria a set of keywords, a set of one or more topics, geolocation information, user profile information, etc. Various ad configurations are provided to users and performance is tracked. The various configurations include different sizes, colors, fonts, brightness, etc.) {calculating performance based on} for variation of the at least one visual element of the GUI of the web page(paragraph [0027], [0042], [0044], [0051], [0055], [0058], [0059], [0060], [0065], [0066] Advertisers can set targeting criteria a set of keywords, a set of one or more topics, geolocation information, user profile information, etc. Finally, the search engine 220 may transmit information about the ad and when, where, and/or how the ad was to be rendered (e.g., position, click-through or not, impression time, impression date, size, conversion or not, etc.) back to the ad server 120/210. Such information may include information for determining on what basis the ad was determined to be relevant (e.g., strict or relaxed match, or exact, phrase, or broad match, etc.) The performance for each [page or page type, ad configuration] pair might include one or more of a selection rate (e.g., click-through rate), a conversion rate, a revenue amount (e.g., a collective, per page impression, ad revenue amount), etc. Operations 340 might derive such performance information 345 from log information 335. As mentioned above, Zhang teaches a reduced number combinations.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include variations of visual elements of a GUI of Axe in order to optimize ad placement and improve ad serving decisions (paragraphs [0003], [0010]). Further, varying ad configurations is the use of known techniques to improve similar devices/methods in the same way.  
The combination does not expressly teach iterating the process and finally implementing the changes to the targeting criteria.
Cheng teaches receiving, via the network, {…} a selection of a certain recommendation of the presented predefined number of recommendations, said selection is of one of a first type of selection and a second type of selection (Fig. 3; paragraph [0004], [0034], [0042], [0044]-[0047] A set of advertisements is presented to an initial target audience for an exploration period. The target audience is updated based on performance objectives. This continues iteratively until a threshold is met. Once the threshold is met, the updated target audience becomes the final target audience and is used for the  upon identification of said first type of selection, iterating said designating, said calculating for the reduced set of combination, said calculating at least one sequential adjustment, calculating said at least one sequential adjustment, said generating and said presenting based on the selected recommendation (Fig. 3; paragraph [0004], [0034], [0042], [0044]-[0047] A set of advertisements is presented to an initial target audience for an exploration period. The target audience is updated based on performance objectives. This continues iteratively until a threshold is met. Once the threshold is met, the updated target audience becomes the final target audience and is used for the remainder of the campaign. The examiner interprets the iterative process of adjusting the target audience during the exploration period as the first type and the final determination of the final target audience for the remainder of the ad campaign to be the second type.) upon identification of said second type of selection, automatically dynamically generating the GUI of the web page hosted by the server that includes the at least one {advertisement} according to the selected recommendation and, for presentation on an end-user client terminal accessing the web page hosted by the server by a respective entity meeting the at least one target entity feature, for increasing likelihood of the respective entity interacting with the at least one interactive element of the dynamically generated GUI (Fig. 3; paragraph [0004], [0034], [0042], [0044]-[0047] A set of advertisements is presented to an initial target audience for an exploration period. The target audience is updated based on performance objectives. This continues iteratively until a threshold is met. Once the threshold is met, the updated target audience becomes the final target audience and is used for the remainder of the campaign. The examiner interprets the iterative process of adjusting the target audience during the exploration period as the first type and the final determination of the final target audience for the remainder of the ad campaign to be the second type.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include iterating the process and finally implementing the changes to the targeting criteria as taught by Cheng in order to optimize the target audience for an ad campaign (paragraph [0036]). Further, iterating the 
The combination does not expressly teach implementing recommendations by way of a single click.
Garg teaches {implementing recommendations} with a single click (paragraph [0035] In particular embodiments these recommended bid modification may result from imitating one or more metrics, as discussed above. As an example, if conversion rate spikes on Tuesdays and Thursdays at 3:00 PM, advertising-analytics service 150 may automatically recognize this via peak-detecting software, and may provide a recommendation to Becky that she increase her bid amounts by 20% on Tuesdays and Thursdays from 1:00 PM to 5:00 PM. Becky may accept these recommendations with a single click to indicate acceptance (e.g., through a one-click optimization).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include single click implementation as taught by Garg in order to provide implement recommendations easily. Further, single click implementation is the use of a known technique used to improve similar devices/methods in the same way.

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 2:

The combination does not expressly teach sequentially increasing adjustments based on a previous set. 
Gerace further teaches further comprising computing each sequential adjustment of a sequentially increasing number of adjustments based on the previously computed set of adjusted at least one decision rule, wherein each sequential adjustment includes a sequentially increasing number of additional at least one target entity features with which the cluster of target entities is compliant, and another alternative decision rule (C15L25-44; C18L37-C19L6 The performance data is analyzed and the target profile for the advertisement is refined. The advertisement is then sent to the new targeted group based on the updated target profile for the advertisement. The process is repeated until the ad package is exhausted (i.e. the number of hits and click-throughs achieved.) Program 31 continually 

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 5:

Gerace further teaches wherein each at least one sequential adjustment is associated with at least one possible content variation for designation to the cluster of target entities (C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest other demographic characteristics that are important characteristics with regard to click through and conversions.)

Gerace, Axe, Cheng and Garg teach the limitations of claim 5. As per claim 6:

Gerace further teaches wherein each at least one sequential adjustment further comprises {…} designation to target entities that are excluded from the cluster ((C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest other demographic characteristics that are important characteristics with regard to click through and conversions.)
Axe further teaches {recommending} an additional subset of variations (paragraph [0011] An ad configuration that works well (or best) for a given document or a given type of document is determined and/or used. For example, advertisements having different advertisement configurations may be served with different instances of a given document of a document type. Performance of the different advertisement configurations for at least one of the given document and document type may be tracked. A preferred advertisement configuration for at least one of the given document and document type may then be determined using the tracked performance of the different advertisement configurations.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include interface content variations of Axe in order to optimize ad placement, and improve ad serving 

Gerace, Axe, Cheng, and Garg teach the limitations of claim 1. As per claim 15:

Gerace further teaches iterating the acts of the method by (C18L37-53 The performance data is analyzed and the target profile for the advertisement is refined. The advertisement is then sent to the new targeted group based on the updated target profile for the advertisement. The process is repeated until the ad package is exhausted (i.e. the number of hits and click-throughs achieved.): designating, according to the selection, each of the plurality of variations to respective cluster of target entities that are compliant with the target entity features defined by the selected sequential adjustment and according to the at least one alternative decision rule ((C15L21-49 Also main routine 39 selects and includes advertisements on the newly assembled page/screen view at server 27. Main routine 39 accomplishes that by (i) determining, for each Ad Package Object 33b, if the advertisements there are appropriate for the user and (ii) ranking all appropriate advertisements. To determine appropriateness, for each ad placed by a sponsor, the sponsor weights demographic and psychographic criteria by importance and identifies which terms are required. The sponsor then gives a minimum total weight required for a user to see the ad series. The weighted criteria and indications of required terms and minimum total weight are recorded in Ad Series Objects 33c (FIG. 5c).)) calculating at least one sub-sequential adjustment of the selected sequential adjustment, wherein the sub-sequential adjustment is based on at least one additional target entity feature, and wherein each sub-sequential adjustment is computed according to an analysis of the predicted performance outcome calculated based on assigning at least one of the plurality of variations to respective target entities according to the selected sequential adjustment, and wherein each sub-sequential adjustment includes at least one alternative decision rule designating at least one variation to a respective cluster of target entities that are compliant with at least one additional entity feature ((C13L32-41 Performance of the ad campaign is evaluated based on the criteria provided by the advertiser. A regression analysis is done to suggest to the advertiser other demographic presenting, within a UI of the client terminal, the at least one sub-sequential adjustment, wherein the presented at least one sub-sequential adjustment includes the at least one additional target entity feature with which the cluster of target entities defined by the at least one sub-sequential adjustment is compliant, and at least one alternative decision rule including at least one variation designated to respective clusters of target entities ((C15L21-49 Also main routine 39 selects and includes advertisements on the newly assembled page/screen view at server 27. Main routine 39 accomplishes that by (i) determining, for each Ad Package Object 33b, if the advertisements there are appropriate for the user and (ii) ranking all appropriate advertisements. To determine appropriateness, for each ad placed by a sponsor, the sponsor weights demographic and psychographic criteria by importance and identifies which terms are required. The sponsor then gives a minimum total weight required for a user to see the ad series. The weighted criteria and indications of required terms and minimum total weight are recorded in Ad Series Objects 33c (FIG. 5c).) Examiner’s comment: In in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the courts held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As the claim merely repeats the steps for each iteration without presenting any new or unexpected result, the limitation has little to no patentable weight.)

Gerace, Axe, Cheng and Garg teach the limitations of claim 15. As per claim 16:

Garg further teaches wherein the iteration is performed in response to a single click by the user of the client terminal (paragraph [0035] In particular embodiments these recommended bid modification may result from imitating one or more metrics, as discussed above. As an example, if conversion rate spikes on Tuesdays and Thursdays at 3:00 PM, advertising-analytics service 150 may automatically recognize this via peak-detecting software, and may provide a recommendation to Becky that she increase her bid amounts by 20% on Tuesdays and Thursdays from 1:00 PM to 5:00 PM. Becky may accept these recommendations with a single click to indicate acceptance (e.g., through a one-click optimization).



Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 18:

Axe further teaches wherein the plurality of variations are selected from the group consisting of: medical treatments for a patient, items for sale on an e-commerce site, product placement arrangements in a physical retail store, items to present to physical retail store club members, items to present to e-commerce club members, items to present in a marketing campaign held using email or physical mail, items with a deep discount to new customers, an amount of the deep discount, travel destinations, visit itinerary, students for placement in two or more schools (paragraphs [0011], [0044], For example, advertisements having different advertisement configurations may be served with different instances of a given document of a document type. Performance of the different advertisement configurations for at least one of the given document and document type may be tracked. A "campaign" or "ad campaign" refers to one or more groups of one or more advertisements, and may include a start date, an end date, budget information, geo-targeting information, syndication information, etc. Each ad may also include a link to a URL (e.g., a landing Web page, such as the home page of an advertiser, or a Web page associated with a particular product or service).


Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 24:

wherein each target entity feature of the at least one target entity feature is defined as a categorical variable (C6L22-38; fig 3b; FIG. 3b illustrates the fields or records of information employed by User Object 37a in the preferred embodiment.)

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 25:


Gerace further teaches wherein the at least one target entity features are selected from the group consisting of: gender, age, geographic location, demographic parameter, historical purchasing habits, type of device used to access the web page, how web page was reached. ((C6L22-38; fig 3b; FIG. 3b illustrates the fields or records of information employed by User Object 37a in the preferred embodiment.)

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 26:


 	Gerace further teaches wherein the plurality of variations include a control content variation and a variation variation evaluated as an A/B trial (C18L37-53 Program 31 then runs a regression every 10,000 hits, for example, including a group of 500 general people as a control, and adjusts the weighting.)

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 27:

Gerace further teaches wherein the computing the at least one sequential adjustment is performed when a sufficient number of variations are assigned such that the analysis of the at least one performance outcome provides a statistical significance of the at least one sequential adjustment according to a requirement (C15L50C16L2; In the preferred embodiment, program 31 automates weighting of criteria and in real time adjusts the intended audience profile of advertisements. 

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 28:

Gerace further teaches wherein the analysis of the predicted performance outcome is performed using a set of values denoting, for each variation, the total number of target entities having a certain combination of target entity features accessing the respective variation and the total number of actions performed (C19L10-32 For example, demographic elements, number of click throughs purchased, number achieved to date, number of hits, and time remaining in an advertisement are retrieved. Program 31 then checks the usage logs and retrieves the profile of users who selected the sponsor's advertisement, using the User Objects 37a. The program 31 then generates a report using this data and uses standard statistical regression techniques to find correlation between success and different demographic and/or usage information, and reports those as well. For example, a report comprises several defined elements, including overall success of the advertisement, breakdown by requested demographic elements, comparison of target market with control group, number of click through requested versus number achieved to date, as well as the time remaining in an advertisement.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include analyzing total numbers of people with characteristics and how many performed a desired action as taught by Gerace in order to optirmize ad performance. Further, analyzing such information is the use of a known technique used to improve similar methods/devices in the same way.


Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 29:

wherein variations of the plurality of content variations differ from each other in at least one member selected from the group consisting of: an image of the GUI of the web page, location of the image in the GUI of the web page, text of the GUI of the web page, location of the text in the GUI of the web page, color of the GUI of the web page, sound played with the GUI of the web page, available help accessed from the GUI of the web page, and layout  of the GUI of the web page(paragraph [0042] In the following, a "configuration" is defined to be a description of a set of ad participants (which may be served with a document). It is possible to generate different ad participants from common "seed" information. For example, creative text may be used as seed information to generate ads of different sizes, colors, fonts, brightnesses, etc. (which may be referred to as ad "parameters" or ad "formats"). Further, a given ad participant may be placed in different spatial and/or temporal positions (e.g., ad spots) in different configurations. Furthermore, a given ad participant may be placed with different frequencies in different configurations. Thus, a "configuration" may be used to describe a set of ads, and their associated treatments, to be placed on, or otherwise rendered in association with, a document. Note that the same set of ads may be described by different configurations if the ads have different treatments.)

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 30:

Axe further teaches wherein the interaction with at least one interactive element of the GUI of the web page is selected from the group consisting of: clicking and interactive element, clicking a link, clicking an image, clicking an advertisement, filling out a form, clicking an interactive element to make a call to a defined phone number, clicking an interactive element for sending a message to a predefined network address, clicking an interactive element for participating in a predefined chat, and clicking an interactive element for making a purchase (paragraph [0051], [0055] Finally, the search engine 220 may transmit information about the ad and when, where, and/or how the ad was to be rendered (e.g., position, click-through or not, impression time, impression date, size, conversion or not, etc.) back to the ad server 120/210.)

Gerace, Axe, Cheng and Garg teach the limitations of claim 31. As per claim 32:

Axe further teaches wherein the plurality of variations are hosted by a server in network communication with the computing device and the client terminal, wherein the target user uses another client terminal to access the assigned variation (paragraph [0043], [0045] FIG. 1 is a high-level diagram of an advertising environment. The environment may include an ad entry, maintenance and delivery system (simply referred to as an ad server) 120. Advertisers 110 may directly, or indirectly, enter, maintain, and track ad information in the system 120. The ads may be in the form of graphical ads such as so-called banner ads, text-only ads, image ads, audio ads, animation ads, video ads, ads combining one of more of any of such components, etc. FIG. 2 illustrates an environment 200 in which, or with which, embodiments consistent with the present invention may be used. A user device (also referred to as a "client" or "client device") 250 may include a browser facility (such as the Firefox browser from Mozilla, the Explorer browser from Microsoft, the Opera Web Browser from Opera Software of Norway, the Navigator browser from AOL/Time Warner, etc.), some other content rendering facility, an e-mail facility (e.g., Outlook from Microsoft), etc.)


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over erace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) in view of Garg et al (US 2017/0293944)  in view of Kubota et al (US 2010/0050201)


Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 7:

The combination does not expressly teach selecting content variations randomly according to a probability distribution.
Kubota teaches wherein a single variation is randomly selected according to a probability distribution from the plurality of variations for designation to each member of the cluster of target entities (paragraph [0065] Advertisement arrangement may be carried out in such a way that a probability distribution is assigned to each of advertisements as random numbers r sequentially generated and such that an advertisement corresponding to a random number r that has appeared, is selected to arrange the advertisements in the order of selection. For example, a probability distribution of 0.1 is assigned to the advertisements A to C and E, and a probability distribution of 0.6 is assigned to the advertisement D.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include selecting ads at random as taught by Kubota in order to generate a display schedule (paragraph [0064]) Further, the use of random selection according to a probability distribution is the use of a known technique to improve similar devices/methods in the same way.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) in view of Garg et al (US 2017/0293944) and in further view of Kruglick (US 2015/0286728)


Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 8:

The combination does not expressly teach the adjustments presented using natural language.
Kruglick teaches  wherein the at least one sequential adjustment is presented as at least one natural language recommendation (paragraph [0012] Observer filtered activity recommendations may also be provided as emails, text messages, audio messages, phone calls or other items.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the manners of communicating recommendations as taught by Kruglick in order to provide recommendations at opportune times (paragraph [0112]). Further, using the various forms of communication to provide recommendations as taught by Kruglick is the use of known techniques used to improve similar methods/devices in the same way.

Gerace, Axe, Cheng, Garg, and Kruglick teach the limitations of claim 8. As per claim 9:

Kruglick further teaches wherein the at least one natural language recommendation is played as audio by a speaker of the client terminal (paragraph [0012] Observer filtered activity recommendations may also be provided as emails, text messages, audio messages, phone calls or other items.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the manners of communicating recommendations as taught by Kruglick in order to provide recommendations at opportune times (paragraph [0112]). Further, using the various forms of communication to provide recommendations as taught by Kruglick is the use of known techniques used to improve similar methods/devices in the same way.

Gerace, Axe, Cheng, Garg, and Kruglick teach the limitations of claim 8. As per claim 10:

Kruglick further teaches wherein the at least one natural language recommendation is presented as text (paragraph [0012] Observer filtered activity recommendations may also be provided as emails, text messages, audio messages, phone calls or other items.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the manners of communicating recommendations as taught by Kruglick in order to provide recommendations at opportune times (paragraph [0112]). Further, using the various forms of communication to provide recommendations as taught by Kruglick is the use of known techniques used to improve similar methods/devices in the same way.

Gerace, Axe, Cheng, Garg, and Kruglick teach the limitations of claim 10. As per claim 11:

Kruglick further teaches wherein the text is transmitted to the display of the client terminal using a member selected from the group consisting of: an email, a short message service (SMS), and a push message (paragraph [0012] Observer filtered activity recommendations may also be provided as emails, text messages, audio messages, phone calls or other items.)
.

Claims 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) in view of Garg et al (US 2017/0293944) in view of Zhang et al (US 2012/0150626)


Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 12:

The combination does not expressly teach determining the probability of the performance outcome.
Zhang teaches wherein the analysis of the predicted performance outcome is performed by computing the probability, for each possible cluster of target users complying with one respective additional target entity feature of a plurality of target entity features including arbitrary target entity features, performing the action associated with each respective content variation of the plurality of variations (paragraph [0008], [0032], [0051], [0068], [0071] One series of embodiments of the present invention relies on a collaborative filtering model to interpret targeting and click-through data to provide more accurate targeting attribute recommendations. In a collaborative filtering model, known sources of information are aggregated and filtered in order to discover patterns pertaining to latent factors, i.e., unobservable characteristics that explain similarity or congruence between two data points. In the present embodiments, the latent factors are the characteristics of one or more advertising campaigns that make them appeal to users representing particular targeting attributes. This approach assumes that the targeting attributes specified by the advertiser are correct, but incomplete, and the aim of the collaborative filtering model is to identify recommended targeting attributes to augment the Examiner’s Comment: In in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the courts held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As the claim merely repeats the steps for each content variation without presenting any new or unexpected result, the limitation has little to no patentable weight.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include probability of outcomes as taught by Zhang in order better predict success of advertisements. Further, determining probability of outcomes is the use of a known technique used to improve similar devices/methods in the same way.



Gerace, Axe, Cheng, Garg, and Zhang teach the limitations of claim 12. As per claim 14:

Zhang further teaches wherein the analysis further comprises identifying, according to a requirement defining the highest computed probability, the one respective additional target entity feature defining the at least one other cluster of target entities to assign to the certain variation (paragraph [0008], [0032], [0051], [0068], [0071] One series of embodiments of the present invention relies on a collaborative filtering model to interpret targeting and click-through data to provide more accurate targeting attribute recommendations. In a collaborative filtering model, known sources of information are aggregated and filtered in order to discover patterns pertaining to latent factors, i.e., unobservable characteristics that explain similarity or congruence between two data points. In the present embodiments, the latent factors are the characteristics of one or more advertising campaigns that make 

Gerace, Axe, Cheng and Garg teach the limitations of claim 1. As per claim 19:

Zhang teaches wherein the designation of each of the plurality of content to the respective cluster of target entities is performed according to a pre-set probability distribution (paragraphs [0032], [0034], [0071] At step 1002, the advertising exchange server 706 retrieves click-through data from the event log server 709. One series of embodiments of the present invention relies on a collaborative filtering model to interpret targeting and click-through data to provide more accurate targeting attribute recommendations. In a collaborative filtering model, known sources of information are aggregated and filtered in order to discover patterns pertaining to latent factors, i.e., unobservable characteristics that explain similarity or congruence between two data points. In the present embodiments, the latent factors are the characteristics of one or more advertising campaigns that make them appeal to users representing particular targeting attributes. This approach assumes that the targeting attributes specified by the advertiser are correct, but incomplete, and the aim of the collaborative filtering model is to identify recommended targeting attributes to augment the advertiser-specified targeting attributes. The objective of this factorization is to discover, for each advertising campaign received from the advertiser, at least one similar advertising campaign in the historical click-through data. The similar advertising campaign can be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include probability of outcomes as taught by Zhang in order better predict success of advertisements. Further, determining probability of outcomes is the use of a known technique used to improve similar devices/methods in the same way.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) in view of Garg et al (US 2017/0293944) in view of Zhang et al (US 2012/0150626)  in view of Jha et al (US 2007/0260520)

Gerace, Axe, Cheng, Garg, and Zhang teach the limitations of claim 12. As per claim 13:

The combination does not expressly teach using a beta distribution to determine the probability of performing an action.
Jha teaces wherein the following relationship is used to compute the probability of the action performed for each possible cluster of target users complying with the one respective additional target entity feature: CTR(UI, UP) ~ Beta( 1 + actions(UI, UP), 1 + (imps(UI, UP) - actions(UI, UP))
wherein: CTR denotes the probability of the action of the variation being performed,
UI denotes the respective variation, UP denotes the respective one additional target entity feature, Beta denotes a beta distribution function, Actions denotes the number of actions of the variation performed, and Imps denotes the number of times the certain variation is assigned (paragraph [0039], [0041] Each input as illustrated above may have several features associated with it. A feature of the input may be a name, value pair. Such as for example, a particular user may have geo-location=San Francisco, bandwidth=broadband as features. A product may have the features category=MP3 Players, price=$153.00, brand=Apple, associated with it. As depicted in FIG. 5, an illustrative embodiment maps 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using beta distribution as taught by Jha to determine the probabilities of the outcomes taught by the combination in order to model probability outcomes. Further, using a beta distribution to model probabilities is the use of a known technique used to improve similar devices/methods in the same way.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) in view of Garg et al (US 2017/0293944) in view of Koran (US 2008/0228571) 

Gerace, Axe, Cheng, and Garg teach the limitations of claim 1. As per claim 20:

The combination does not expressly teach quality assessment scores for comparing adjustments.
Koran teaches further comprising computing for each of the at least one sequential adjustments, an associated quality assessment score, wherein the quality assessment score provides a basis of comparison between sequential adjustments of different levels (paragraphs [0028]-[0049] Sets of targeting criteria are evaluated and scored. The highest ranked ones are provided to the advertiser.)
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) in view of Garg et al (US 2017/0293944) in view of Koran (US 2008/0228571) in view of Zhang et al (US 2012/0150626)

Gerace, Axe, Cheng, Garg, and Koran teach the limitations of claim 20. As per claim 23:

Koran further teaches ranking the at least one sequential adjustment according to the quality assessment score computed for each sequential adjustment; selecting the highest ranked subset of ranked sequential adjustments according to a requirement; (paragraphs [0028]-[0049] Sets of targeting criteria are evaluated and scored. The highest ranked ones are provided to the advertiser. At processing block 420, sets of targeting criteria highly correlated with the goals of the advertiser entity 140 are selected. In one embodiment, the optimization engine 103 applies one of many known optimization algorithms, such as, for example, a clustering algorithm or a segmentation algorithm, to optimize the matrix and to select the sets of targeting criteria. The targeting criteria may include, for example, demographic criteria, technographic criteria, geographical criteria, contextual criteria, consumer profile criteria, and/or timing criteria, as described in further detail above. In an alternate embodiment, the optimization engine 103 selects the sets of targeting criteria from the entire body of data stored within the matrix. In one embodiment, if the advertisements are sponsored listings, a matrix of keywords by all advertisers in a competitive set by click-through-rate parameter (CTR) is created. The CTR parameter may include clicks from natural search events, sponsored search events, or a combination of both. The keywords having a highest CTR value and/or a best cost-per-click (CPC)/CTR ratio (e.g., a high ratio like [$2 CPC /1% CTR] is worse than the lower ratio [$1 CPC/1% CTR]) are selected for further recommendation to the advertiser entity 140.)
 and presenting within the UI of the client terminal, the highest ranked subset of ranked sequential adjustments (paragraph [0008] The explanation parameter is transmitted along with the recommended targeted attribute to the advertising entity.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include probability of outcomes as taught by Zhang in order better predict success of advertisements. Further, determining probability of outcomes is the use of a known technique used to improve similar devices/methods in the same way.


Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (US 5,991, 735)  in view of Axe et al (US 2013/0024283) in view of Cheng et al (US 2016/0343026) in view of Garg et al (US 2017/0293944) in view of Koran (US 2008/0228571)  and in further view of Box et al (US 2017/0255971)

Gerace, Axe, Cheng, Garg, and Koran teach the limitations of claim 20. As per claim 21:

Koran further teaches wherein the quality assessment score is computed by performing: computing at least one of: an uplift value, and a probability of positive uplift, for each of the at least one sequential adjustment, wherein the at least one of uplift value and probability of positive uplift are computed based on the probability of the respective target entities of the at least one sequential adjustment performing the action associated with the variation of the at least one sequential adjustment relative to a certain target entity of the respective cluster of target entities defined by the at least one alternative decision rule performing the action associated with the variation of the at least one alternative decision rule (paragraphs [0028]-[0049] Sets of targeting criteria are evaluated and scored. The highest ranked ones are provided to the advertiser. At processing block 420, sets of targeting criteria highly correlated with the goals of the advertiser entity 140 are selected. In one embodiment, the optimization engine 103 applies one of many known optimization algorithms, such as, for example, a clustering algorithm or a segmentation algorithm, to optimize the 
The combination does not expressly teach presenting an interface which include uplift scores.
Box teaches further comprising presenting within the UI of the client terminal, the computed at least one of: uplift value, and probability of positive uplift, associated with the at least one sequential adjustment. (Fig 16)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing uplift value in order to provide information to make more informed decisions. Further, providing the uplift value is the use of a known technique used to improve similar methods/devices in the same way.

Gerace, Axe, Cheng, Garg, Koran, and Box teach the limitations of claim 21. As per claim 22:

Koran further teaches  wherein the uplift value is computed according to the following relationships: Uplift = 100 x (-1 +f/KPI(Qv, Qp)\ Action =/- KPI{Qv,Qp), f= P(Sp)xKPI(Sv,Sp)+P(cSp)xKPI(Svr,cSp), wherein: Uplift denotes the uplift of the respective sequential adjustment, Action denotes the KPI gain from the target entity of the respective cluster of target entities complying with the at least one target entity feature performing the action associated with the designated variation, denotes the probability of the action of the variation being performed by an arbitrary target entity on an arbitrary variations, Qv denotes the plurality of variations, Qp denotes the set of possible target entity features of the target entities, Sv denotes the subset of Qv that is assigned to target entities complying with at least one target entity feature, Svr denotes the subset of Qv that is assigned to target entities that do not comply with the at least one target entity feature, Sp denotes the subset of Qp, of the target entities assigned to Sv, c denotes the complement of, KPI denotes the rate of performing the actions per target entity accessing the content variation of the designated variation, and P denotes the proportion in the population of target entities (paragraphs [0028]-[0049] Sets of targeting criteria are evaluated and scored. The highest ranked ones are provided to the advertiser. At processing block 420, sets of targeting criteria highly correlated with the goals of the advertiser entity 140 are selected. In one embodiment, the optimization engine 103 applies one of many known optimization algorithms, such as, for example, a clustering algorithm or a segmentation algorithm, to optimize the matrix and to select the sets of targeting criteria. The targeting criteria may include, for example, demographic criteria, technographic criteria, geographical criteria, contextual criteria, consumer profile criteria, and/or timing criteria, as described in further detail above. In an alternate embodiment, the optimization engine 103 selects the sets of targeting criteria from the entire body of data stored within the matrix. In one embodiment, if the advertisements are sponsored listings, a matrix of keywords by all advertisers in a competitive set by click-through-rate parameter (CTR) is created. The CTR parameter may include clicks from natural search events, sponsored search events, or a combination of both. The keywords having a highest CTR value and/or a best cost-per-click (CPC)/CTR ratio (e.g., a high ratio like [$2 CPC /1% CTR] is worse than the lower ratio [$1 CPC/1% CTR]) are selected for further recommendation to the advertiser entity 140.) 

Response to Arguments

	The examiner has considered and finds persuasive applicant’s arguments regarding previous rejections under 35 USC 112. As a result such rejections have been withdrawn.
	The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. Applicant alleges the claims are not directed to methods of organizing human activities however the examiner respectfully disagrees. As indicated above the claims involve a 
	Further, just because applicant wrote that it’s a technical solution to a technical problem in their spec does not make it true. Analyzing performance of GUI’s and who they appeal to for targeting purposes in no way what so ever improves upon GUIs. The improvement is in the content itself and the targeting criteria.

	With regard to a single click, nothing in the claims makes it evident that providing a single click is an improvement to technology or to interfaces. In computing environments, people commonly make selections by way of clicking. Applicant has not claimed some complex set of steps that would performed by a single click that would equate to any sort of technological improvement. Using a click to implement a set of instructions is a general link to a computing environment. As a result such rejections have been maintained.
	Applicant’s arguments regarding rejections under 35 USC 103 are moot in light of new grounds of rejection necessitated by amendment. However, with regard to applicant’s argument regarding evaluating multiple variations of ads, the examiner does see a discernable difference between evaluating a single ad and the variations of ads. Each variation appears to be treated as an individual ad. So for example, if I have a red and a blue ad, the analysis is done on the red ad and on the blue ad. Recommendations are then provided to improve the targeting criteria of the red ad and recommendations are provided to improve the blue ad. There is no analysis which involves the relationship between the two ads because each is judged on its own. On page 20 of the remarks, applicant even states “For example, one recommendation for dynamically generating the GUI may define assigning GUI Variation A to target entities compliant with the target entity features female gender and United States as the geographical location, providing a quality assessment score of 24%. The second recommendation in the sequence for dynamically generating the GUI may define assigning GUI Variation B to target entities compliant with the target entity features female gender, United States as the geographical location, and the additional feature Mobile device as the accessing client terminal, providing a quality assessment score of 18%.” Thus it is not clear that it even matters at all that there are variations as they are treated individually. Even so, at the very least Gerace discusses evaluating multiple ads and Axe describes evaluating multiple ads with different configurations such colors, fonts, etc. As a result such rejections have been maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688    

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688